

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 55

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Craig (for himself,

			 Mr. Rockefeller,

			 Mr. Hatch, Mr.

			 Baucus, Ms. Snowe,

			 Mr. Bingaman, Mr. Crapo, Mrs.

			 Lincoln, Mr. DeWine,

			 Mr. Reed, Mr.

			 Allen, Mr. Kohl,

			 Mr. Specter, Mr. Levin, Mr.

			 Voinovich, Mr. Byrd,

			 Mrs. Dole, Ms.

			 Mikulski, Mr. Shelby,

			 Ms. Collins, Mr. Sarbanes, Mr.

			 Graham, Mr. Reid,

			 Mr. Coleman, Ms. Stabenow, Mr.

			 Santorum, and Mr. Durbin)

			 submitted the following concurrent resolution; which was referred to the

			 Committee on

			 Finance

		

		CONCURRENT RESOLUTION

		Expressing the sense of the Congress

		  regarding the conditions for the United States to become a signatory to any

		  multilateral agreement on trade resulting from the World Trade Organization's

		  Doha Development Agenda Round.

	

	

		Whereas members of the World Trade Organization (WTO) are

			 currently engaged in a round of trade negotiations known as the Doha

			 Development Agenda (Doha Round);

		Whereas the Doha Round includes negotiations aimed at

			 clarifying and improving disciplines under the Agreement on Implementation of

			 Article VI of the General Agreement on Tariffs and Trade 1994 (Antidumping

			 Agreement) and the Agreement on Subsidies and Countervailing Measures

			 (Subsidies Agreement);

		Whereas the WTO Ministerial Declaration adopted on

			 November 14, 2001 (WTO Paper No. WT/MIN(01)/DEC/1) specifically provides that

			 the Doha Round negotiations are to preserve the basic concepts,

			 principles and effectiveness of the Antidumping Agreement and the

			 Subsidies Agreement;

		Whereas in section 2102(b)(14)(A) of the Bipartisan Trade

			 Promotion Authority Act of 2002, the Congress mandated that the principal

			 negotiating objective of the United States with respect to trade remedy laws

			 was to preserve the ability of the United States to enforce rigorously

			 its trade laws . . . and avoid agreements that lessen the effectiveness of

			 domestic and international disciplines on unfair trade, especially dumping and

			 subsidies;

		Whereas the countries that have been the most persistent

			 and egregious violators of international fair trade rules are engaged in an

			 aggressive effort to significantly weaken the disciplines provided in the

			 Antidumping Agreement and the Subsidies Agreement and undermine the ability of

			 the United States to effectively enforce its trade remedy laws;

		Whereas chronic violators of fair trade disciplines have

			 put forward proposals that would substantially weaken United States trade

			 remedy laws and practices, including mandating that unfair trade orders

			 terminate after a set number of years even if unfair trade and injury are

			 likely to recur, mandating that trade remedy duties reflect less than the full

			 margin of dumping or subsidization, mandating higher de minimis levels of

			 unfair trade, making cumulation of the effects of imports from multiple

			 countries more difficult in unfair trade investigations, outlawing the critical

			 practice of zeroing in antidumping investigations, mandating the

			 weighing of causes, and mandating other provisions that make it more difficult

			 to prove injury;

		Whereas United States trade remedy laws have already been

			 significantly weakened by numerous unjust and activist WTO dispute settlement

			 decisions which have created new obligations to which the United States never

			 agreed;

		Whereas trade remedy laws remain a critical resource for

			 American manufacturers, agricultural producers, and aquacultural producers in

			 responding to closed foreign markets, subsidized imports, and other forms of

			 unfair trade, particularly in the context of the challenges currently faced by

			 these vital sectors of the United States economy;

		Whereas the United States had a current account trade

			 deficit of approximately $668,000,000,000 in 2004, including a trade deficit of

			 almost $162,000,000,000 with China alone, as well as a trade deficit of

			 $40,000,000,000 in advanced technology;

		Whereas United States manufacturers have lost over

			 3,000,000 jobs since June 2000, and United States manufacturing employment is

			 currently at its lowest level since 1950;

		Whereas many industries critical to United States national

			 security are at severe risk from unfair foreign competition; and

		Whereas the Congress strongly believes that the proposals

			 put forward by countries seeking to undermine trade remedy disciplines in the

			 Doha Round would result in serious harm to the United States economy, including

			 significant job losses and trade disadvantages: Now, therefore, be it

		

	

		That it is the sense of the Congress

			 that—

			(1)the United States

			 should not be a signatory to any agreement or protocol with respect to the Doha

			 Development Round of the World Trade Organization negotiations, or any other

			 bilateral or multilateral trade negotiations, that—

				(A)adopts any

			 proposal to lessen the effectiveness of domestic and international disciplines

			 on unfair trade or safeguard provisions, including proposals—

					(i)mandating that

			 unfair trade orders terminate after a set number of years even if unfair trade

			 and injury are likely to recur;

					(ii)mandating that

			 trade remedy duties reflect less than the full margin of dumping or

			 subsidization;

					(iii)mandating

			 higher de minimis levels of unfair trade;

					(iv)making

			 cumulation of the effects of imports from multiple countries more difficult in

			 unfair trade investigations;

					(v)outlawing the

			 critical practice of zeroing in antidumping investigations;

			 or

					(vi)mandating the

			 weighing of causes or other provisions making it more difficult to prove injury

			 in unfair trade cases; and

					(B)would lessen in

			 any manner the ability of the United States to enforce rigorously its trade

			 laws, including the antidumping, countervailing duty, and safeguard

			 laws;

				(2)the United States

			 trade laws and international rules appropriately serve the public interest by

			 offsetting injurious unfair trade, and that further balancing

			 modifications or other similar provisions are unnecessary and would add

			 to the complexity and difficulty of achieving relief against injurious unfair

			 trade practices; and

			(3)the United States

			 should ensure that any new agreement relating to international disciplines on

			 unfair trade or safeguard provisions fully rectifies and corrects decisions by

			 WTO dispute settlement panels or the Appellate Body that have unjustifiably and

			 negatively impacted, or threaten to negatively impact, United States law or

			 practice, including a law or practice with respect to foreign dumping or

			 subsidization.

			

